       Case 1:15-cv-08724-VEC Document 60 Filed 10/29/20 USDC
                                                          PageSDNY
                                                                1 of 1
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
                                                         DOC #:
UNITED STATES U.S. DISTRICT COURT                        DATE FILED: 10/29/2020
SOUTHERN DISTRICT OF NEW YORK


 MINERVA MARINE INC.,
 individually and on behalf of
 M/V MINERVA VERA (IMO No. 9411941),

                                  Plaintiffs,                   15-CV-8724 (VEC)
           -against-
                                                                     ORDER
 O.W. BUNKER MALTA LIMITED,
 SEKA S.A., and ING BANK N.V.
                          Defendants.




VALERIE CAPRONI, United States District Judge:

          WHEREAS on October 29, 2020, the parties appeared for a telephone conference;

          IT IS HEREBY ORDERED that for the reasons stated at the conference, the parties must

meet and confer to determine whether they can agree upon a stipulation to toll any applicable

statute of limitations that would apply to claims Defendants may wish to pursue in a potential

future arbitration in London. The parties must submit a joint letter to this Court updating the

Court on the status of such a stipulation by no later than Thursday, November 12, 2020.

          IT IS FURTHER ORDERED that the parties must inform the Court by no later than

Thursday, November 12, 2020, whether there is any reason to proceed with deciding ING’s

Motion to Dismiss, see Dkt. 28, prior to the resolution of the pending action before the Greek

courts.


SO ORDERED.
                                                         __________________________
Date: October 29, 2020                                      VALERIE CAPRONI
      New York, New York                                  United States District Judge
